 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT refuse to bargain collectively with the above-named Union asthe representative of our employees in the above-stated unit,by refusing to meetwith said Union except upon condition that it accept all of our demands, byunilaterally raising wages of our employees or otherwise changing their termsor conditions of employment,or in any other manner refusing to bargain withsaid Union.WE WILL NOT in any other manner interfere with,restrain,or coerce our em-ployees in the exercise of rights guaranteed to them by Section 7 of the Act.All our employees are free to become or remain,or to refrain from becoming orremaining,members of the above-named Union or any other labor organization.ROSE PRINTING COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, RossBuilding, 112 East Cass Street,Tampa, Florida, Telephone No. 223-4623,if theyhave any question concerning this notice or compliance with its provisions.Local Unions Nos. 8505,8915, 5899,7788 and 8161,District 30,United Mine Workers of AmericaandHarold Fuel Company,Inc.;New Virgie"Coals, Inc.; Charles F. Trivette Coal Com-pany,Inc.; Utilities Esco Coal Corporation;Ramsey ElkhornCoal Company,Inc.;East Kentucky Collieries,Inc.;RobertHolcomb,C. D. Roberts and Robert Billups d/b/a Dixie Min-ing Company;Fire King Coal Company,Inc.; Premium Elk-horn Mining Company, Inc.; Left Beaver Coal Company, Inc.;C. 0. Coleman,d/b/a C.0.Coleman Coal CompanyLee Howell,Lowell Sammons,Berman Gibson, Bennie Mullett,Jr., and the Individuals Listed on Attachment "A" et al.andHighland Hill Coal' CompanyMilford Adkins and the Individuals Listed on Attachment "B"et al.andRight Beaver Coal Company, Inc.CasesNos. 9-CB-1064-1, 9-CB-1064-9, 9-CB-1064-3,' 9-CB-1064-4, 9-CB-1064-5,9-CB-1064-6, 9-CB-1064-7, 9-CB-1064-8, 9-CB-1064-9, 9-CB-k64-10,9-CB-1064-11,9-CB-1073, and 9-CB-1084. April 3,1964DECISION AND ORDEROn August 27, 1963, Trial Examiner Horace Ruckel issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had not engaged in the unfair labor practices allegedin the consolidated complaint and recommending that the consolidatedcomplaint be dismissed in its entirety, as set forth in the attachedIntermediateReport.Thereafter, the General Counsel and theChargingParties filed exceptionsto theIntermediate Report'and-sup-146 NLRB-No. 80. LOCAL UNION NO. 8505, ETC., DISTRICT 30, UMW653porting briefs, and the Respondents filed briefs in support of the,Intermediate Report.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.The,rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in this.case, and hereby adopts the findings,' conclusions, and recommenda-tions of the Trial Examiner.[The Board dismissed the complaint.]1The Trial Examiner incorrectly found that there was no evidence that any officer ofRespondent Local 8915 was present at the meeting of the roving pickets on September 12,1962, as there is testimony that the president of this local was present at that meeting.We find, however, that such inadvertent error does not affect the ultimate conclusion,which was reached by the Trial Examiner and which we adopt herein, that the Respond,ent Local Unions were not responsible for the alleged 8(b) (1) (A) violations herein.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUnfair labor practice charges were filed on September 24, 1962, by Harold Fuel,Company, Inc.; New Virgie Coals, Inc.; Charles F. Trivette Coal Company, Inc.;UtilitiesEsco Coal Corporation; Ramsey Elkhorn Coal Company, Inc.; EastKentucky Collieries, Inc.; Dixie Mining Company; Fire King Coal Company, Inc.;Premium Elkhorn Mining Company, Inc.; Left Beaver Coal Company, Inc.; andC. O. Coleman Coal Company, all herein called the Charging Parties or the Com-panies, against Local Unions Nos. 8505, 8915, 5899, 7788 and 8161, District 30,,United Mine Workers of America (Case No. 9-CB-1064-1 to 11),' herein calledRespondent Locals.Other charges were filed on October 24, 1962, by HighlandHill Coal Company (Case No. 9-CB-1073) against Lee Howell, Berman Gibson,Lowell Sammons, Bennie Mullet, Jr., and others, and charges on December 19, 1962,by Right Beaver Coal Company, Inc. (Case No. 9-CB-1084), against Milford,Adkins and others.' Pursuant to these charges the Regional Director for the NinthRegion of the National Labor Relations Board, herein called the Board, on,February 28, 1963, issued a consolidated complaint against Respondents, alleging,in substance, that Respondents have restrained and coerced- employees of the Com-panies in the exercise of the rights guaranteed in Section 7 and in violation ofSection 8(b)(1)(A) of the National Labor Relations Act, as amended (29 U.S.C.Sec. 151,et seq.),herein called the Act, by blocking ingress to and egress from theirplace of work by mass picketing and threats and acts of violence.Respondents have filed answers denying the commission of any unfair laborpractices.Pursuant to notice, Trial Examiner Horace A. Ruckel conducted a hearing atPikeville,Kentucky, on April 15, 16, 17, 18, 23, and 24, 1963, at which the partieswere represented by counsel. Subsequent to the hearing the General Counsel andRespondents filed briefs.Upon the entire record in the case, and from my observation of the witnesses,I make the following:1 The complaint (Case No 9-CB-1064) includes as Respondents 83 other individualswho are named in Attachment A thereto.,, These individuals' collectively are alleged toconstitute a labor organization within the meaning of Section 2(5) of the Act and areherein called Respondent roving pickets (group A).The complaint (Case No 9-CB-1073)includes as Respondents 68 other individuals who are named in Attachment B thereto.These individuals are alleged to constitute a labor organization within the meaning ofSection 2(5) of the ActThey are herein. referred to as Respondent roving pickets,(group B).Respondent roving pickets (group A) is named in the charge filed on Octo-_her 24, and Respondent roving pickets (group B) in that filed on December 19, 1962. `654DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS'OF FACT1.THEBUSINESSOF THE COMPANIESThe Companies named in the complaint as Charging Parties are engaged in thebusiness of operating coal mines or processing plants in localities in easternKentucky.During the 12 months prior to the issuance of the complaint each of thecoal companies sold and shipped in interstate commerce from their respective minesor processing plants in the State of Kentucky, to points outside of the State, productsof a value in excess of $50,000.The complaint alleges, Respondents admit, and I find that the Companies areemployers as defined in Section 2(2) of the Act, and are engaged in operationsaffecting commerce within the meaning of Section 2(6) and (7) of the Act.It.THE LABOR ORGANIZATIONS AND ALLEGED LABOR ORGANIZATIONS INVOLVED1.The complaint alleges, and I find, that Local Unions Nos. 8505, 8915, 5899,7788 and 8161, District 30, United Mine Workers of America, are labor organiza-tions within ,the meaning of Section 2(5) of the Act, and admit employees of theCharging Parties to membership.2.The complaint alleges, but Respondents deny, that Respondent roving picketsconstitute labor organizations within the meaning of Section 2(5) of the Act.Thisquestion cannot be answered short of inquiring into the origin and structure of theroving pickets and examining their activities.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Respondent Locals and Respondent roving pickets1.The definition of a labor organization:Section 2-(5) of the Act defines a labor organization as follows:The term "labor organization" means any organization of any kind, or anyagency or employee representation committee or plan, in which employeesparticipate and which exists for the purpose, in whole or in part, of dealingwith employers concerning grievances, labor disputes, wages, rates of pay,hours of employment or conditions of work.Section 8(b) (1) of the Act makes it an unfair labor practice for a labor organiza-tion or its agents to restrain or coerce employees in the exercise of the rightsguaranteed in Section 7 of the Act, to form, join, or assist labor organizations andto engage in other concerted activities for the purpose of collective bargaining ortheirmutual aid or protection, or to refrain from such activities.The complaint alleges that the Local Unions named therein, and the individualssaid to be acting as their agents, as well as all the individuals comprising Respondentroving pickets are agents of all the Respondents and of each other.The GeneralCounsel's brief characterizes the purposes and activities of these various organiza-tions, groups, and individuals, as a joint venture, or conspiracy, and that in pursuitof it Respondents engaged in threats and acts of violence which coerced employeesof the charging coal Companies. If this is true, and if such threats and acts weresomething more than isolated incidents, then Respondents and their agents must befound to have violated the Act and rendered themselves subject to the Board'sremedial action.But this subject to one condition: that the Local Unions and theroving pickets are labor organizations within the above definition. If these threatsand acts were those of individuals, or of organizations other than labor organiza-tions, specifically if the two groups of roving pickets are not labor organizations,then they are beyond the reach of the Act. It is conceded by all the parties thatLocal Unions Nos. 8505, 8915, 5899, 7788, and 8161 are labor organizations withinthemeaning of the Act. In their case the question is simply whether, by theiragents, they engaged in the coercion said to have been exercized against employees.2.The activities of the roving picketsDuring the latter part of August and the first part of September 1962, hundredsof coal miners in the eastern counties of Kentucky and elsewhere, members of theUnited Mine Workers of America, herein called UMW, received letters from its wel-fare and retirement fund revoking their welfare cards.These cards had made themand their families eligible for free treatment at the Miners Memorial Hospitals, achain of hospitals built some years before by UMW.These, and certain relatedservices, are financed and supported by a 40-cent royalty paid by the coal companiesto the fund for each ton of coal produced, as provided for in the UMW contract. LOCAL UNION NO.8505,ETC., DISTRICT 30, UMW655The miners to whom these letters were sent were employed by operators who werenot paying the royalty as required.The loss of the cards and the threatened closingof the hospitals themselves, constituted the most recent of the adverse economic hap-penings which have affected the area in question in recent years.The number ofminers employed in the larger mines has decreased, and the number of those workingin small truckmineshas increased.Many miners who would otherwise be withoutwork have become employed in these mines. Some of them hire members of theUMW but others do not. Some of those which are organized have failed to paythe royalty provided for in the contract, and, apparently in some instances, theagreed hourly wage.Upon receipt of these letters from the welfare fund, meetings of miners and otherswere held to discuss the situation.The General Counsel contends that the originof the roving pickets is to be found in two early meetings of the Respondent LocalUnions, and cites ameetingheld in the McDowell School, at McDowell, in FloydCounty, testified to by witness Charles Bailey.Bailey, asked on direct examinationif he had attended a "local union" meeting in September 1962, replied that he had,and fixed the date as September 6.He did not state, nor was he asked, what localunionthis was, nor is there any other evidence to identify the local.He did say thatitwas addressed by Odell Cavins, who was a mine committeeman of Local 7788,but lest it be thought from this that the meeting was a meeting of Local 7788 it isnoted that Bailey himself was a member of Local 8167, which is not a respondent.No reason appears why either Cavins or Bailey should have been present at a meetingof a local other than his own. It is more reasonable to conclude, as I do, that thismeeting was one of the early meetings of the roving pickets, and not a meeting of anylocal.Itwas attended by miners who were, inevitably, members of some localunion.A group admitted to be roving pickets, and not any of Respondent Locals,held a meeting at the same place a week later, on September 12, at which severalhundred miners, employed and unemployed, their wives and children, were present.The above is all the evidence there is in this record to support the contention inthe General Counsel's brief, that "shortly following this announcement [that welfarecards were being withdrawn] Respondent Locals which are admittedly labor organi-zations . . . and other local unions.held meetings for the purpose of discussingthis action.and ways to alleviate it, if possible.On or about September 6,1962, the first such union meeting was held at McDowell, Kentucky."There ismuch evidence in the record as to meetings of roving pickets, but there is none exceptthe testimony of Bailey, quoted above, that "ways to alleviate" the problem posed bythe suspension of the welfare cards were discussed at any meeting of any RespondentLocal. I find that the roving pickets were not formed in the womb of the Respond-entsLocal Unions.There is uncontroverted evidence, however, that a certain few officers or com-mitteemen of Local Unions were present and spoke at meetings of the roving pickets,and assumed positions of leadership which they maintained throughout the picketing.The visit of Cavins, mine committeeman for Respondent Local 7788, to the rovingpickets meeting of September 6, has been notedRobert Carver, president of Re-spondent Local 8161, who was present at the September 12 meeting, testified thatduring the meeting several presidents of local unions, including himself,WayneGriffith, president of Local 7788, and Ray Tackett, president of Local Union 8505,met apart from the others and discussed what they could do to forward the objectivesof the larger meetingThey decided that they could do nothing as officers of theirlocals, but could and would help as individuals.Announcement to this effect wasmade at the general meeting.Another meeting of pickets and members of the general public was held onabout September 22 and addressed by Lee Howell, who, along with Berman Gibson,later came to be the principal leader of the pickets.Neither Howell nor Gibsonwas an officer of any union local, and Howell had not been a member since 1940.Jim Thornsberry, president of Respondent Local 5899, also spoke at the meeting.About 700 was collected from those present for the use of the pickets.Not longthereafter,atanothermeeting,Thornsberry announced that he had collectedanother sum, this time about $1,200, from members of Local 5899, by passing thehat among them .22 This was the principal method of raising money. which was contributed not only byminers but by members of the public generallySince coal mining was the principalindustry in the area, it was inevitable that the contributors should include numbersofminers, members of one or another of the Respondent Local Unions. It is not con-tended that Thornsberry collected this money at a local union meeting.744-670-65-vol. 146-43 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe above-described meetings are not untypical of subsequent meetings of pickets.It is upon these meetings that General Counsel relies, along with other factors, toestablish that the roving pickets and their leaders were agents of RespondentLocal Unions.Leaving discussion of this contention until later, I turn now to theconsideration of the activities of the roving pickets as throwing light on GeneralCounsel's contention that they are labor organizations within the meaning of the Act.The first picketing by these groups appears to have occurred on September 13,1962, the day following the second meeting at the McDowell School.From thenon over a period from September 13, 19, and 20 to sometime in January 1963,groups of roving pickets in cars and trucks descended on more than 200 locations,most of them truck mines, in various counties in eastern Kentucky, includingJohnson, Pike, Knott, Perry, and Floyd.Their numbers varied, on occasionreaching as high as 200 to 300 persons, including men and women.Most of themen in the groups were members of the United Mine Workers, but some were not.The miners were both employed and unemployed, though the record does notindicate in what proportion.Upon arrival near a mine or mining operation thecars would as a rule be parked on both sides of the highway, and a delegation would,proceed up the road leading to the mine.When it arrived at the mine it would seek out the mine operator and ask hispermission to speak to the employees.This was usually granted.The delegationwould ask the employees what wages they were getting, whether they were membersof the United Mine Workers, and, if so, if they were receiving welfare and otherbenefits as provided for in the UMW contract.The delegation would describe theconditions facing the miners in the Appalachian coal fields, emphasizing particularlythe loss of welfare cards, and ask the miners to quit work. Some did quit and jointhe pickets; others did not.No picket signs were carried at any time by the rovingpickets, and when they left no picket was left behind.The pickets rarely spoke to the mine operator other than to ask permission tospeak to the employees, although they did on occasion exchange comments as tothe sufficiency of existing rates of pay and the economic conditions prevailingthroughout the coalfields.These conversations when they occurred, were generalin nature and incidental to, and aside from, the conversations with the employees.Itwas seldom that any request or suggestion was made concerning wages, hours,or other conditions of employment by either the pickets or the employer.The General Counsel, in support of his contention that the roving pickets arelabor organizations within the meaning of the Act because they "dealt with" em-ployees concerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or conditions of work, cites an instance gleaned from the testimonyof J. A. Murphy, State police sergeant, and Willard Mitchell, post commander ofthe State police, at Hazard, Kentucky, as to events occurring during the first weekof October, when they accompanied groups of pickets led by Howell and Gibsonon visits to various mines.On October 2, a group of about 150 pickets, accom-panied by Murphy, visited a mine tipple in Kodak "for a few minutes," and thendisbursed for the day.On October 3, they assembled at the Miners' MemorialHospital in Hazard, in Perry County, and went from there to the Kenmont CoalCompany mine at Drift.There, a delegation of three men beaded by Gibson andescorted by Murphy broke off from the larger group and went up to the tipple "totalk to the members."There were six employees and the delegation asked them tojoin the pickets.None did.On October 4, Murphy accompanied the same groupof pickets from their assembly point at the Hazard Hospital to the A. C. Riddlemine, in Knott County.There was a private property sign about a mile and a halffrom the mine and Murphy stopped the group there while a delegation of four,accompanied by a trooper, went to the top of the hill and "talked to the workersup there."From there the group went to the Walters' mine where a delegation of12, led by Lee Howell and accompanied by Murphy went to the entrance of themine.There Howell asked Walters if he would call the men out of the mine sothat the delegation could talk to them.Walters acceded to the request and senta messenger into the mine.While waiting for the miners to emerge, Howell askedWalters "if he would like to work his men under a U.M.W. contract."Walters saidhe would not, and this was all that was said between themWhen the miners ap-peared, Howell asked them if they would work under a UMW contract, and theyall said they would not.The delegation then left.Murphy was with the group again on the following day, but could remembernothing "of any significance."On the next day, October 6, the pickets assembled atthe Hazard Hospital numbered about 300.They drove in cars and trucks to theSmith Coal Company mine at Combs, Kentucky. There the caravan parked at theproperty line and a delegation led by Gibson went up to the tipple and "talked to theemployees." LOCAL UNIONNO. 8505, ETC.,DISTRICT 30, UMW657SergeantMurphy traveled with the roving pickets every day until the latter partof October, and he kept a logbook in which he and Sergeant Mitchell made entriesevery night to see that they had "all the entries in there that should be in," andfrom which he refreshed his memory while testifying.He recounted incidents andinstances in addition to the above, but they related for the most part to masspicketing and threats of violence.All the conversations from which informationcan be derivedas towith whom the pickets were dealing, whether with the mineoperators or theminers, areset forth above.From Murphy's testimony as to eventstaking place over a period of several weeks covering several counties, and involvingseveral hundred individual roving pickets and their spokesmen, the General Counsel,in his brief, selects for citation in support of his contention that the roving pickets"dealt with" employees, only the occurrence on October 4, at the Walters' mine,where Howell, while waiting for the miners to come up out of the mine so that hemight talk with them, asked Walters,in anaside, if he would like to work under aUMW contract.Willard Mitchell, post commander of the State police at Hazard, who accompaniedgroups of roving pickets practically every day in Perry County, testified to eventssimilar to those related by Murphy.The General Counsel's brief erroneously statesthatMitchell "observed that at the various installations, the pickets discussed withthe operators wages, welfare and hospital cards."Mitchell's testimony, however,was the contrary:Q. Now, were you present when any of these men talked to any of the menor the coal operators?A. Yes, sir, I was present.*****Q. On these occasions that they would talk to an operator what would theytalk about?A.When they talkedto the men?Q. Yes.A.Wages, welfare, hospital cards. [Emphasis supplied.]There is nothing in Mitchell's testimony, similar inallessentialsto that ofMurphy, that the roving pickets on any occasion talked with the mine operatorsabout wages, welfare, or hospital cards, grievances, or any other condition of em-ployment.Nor is there any convincing testimony by mine operators themselves thatthey did.The consistent practice was to ask the operators for leave to speak to thepickets.This was almost the entire burden of the conversations between the picketsand the operators.An exception should perhaps be made of the events at theCharlie Combs' mine.Combs, in addition to operating the Jenny Lind Coal Com-pany and the Grand Coal Company, is sheriff of Perry County. According to PostCommander Mitchell, when the roving pickets visited Combs' property during thefirst week in October, they used abusive language to Mine Operator Combs, who, asSheriff Combs of Perry County, arrested several of 'them.Combs, also, along withhis deputies,was a daily traveler with the roving pickets in Perry County.Histestimony, however, like that of Murphy and Mitchell, is to the effect that thepickets talked with the miners, not to the operators.Ira Combs, superintendent of the Kenmont Coal Company, however, testified thatinOctober 1962, when a group of roving pickets visited the Kenmont mine, Howell,who led the group, asked him to shut down his tipple in order to force the companiesto pay the 40 cents a ton royalty, and he said he could not do that. Combs had noauthority to shut down the mine or to act for the Company in any respect pertainingto wages, hours, or welfare benefits.When the pickets left a location, usually a short while after arriving, no picketwas left behind.Hence, such operations as did shut down while the pickets werepresent, frequently, if not as a rule, resumed operations upon their departure.In December 1962 and January 1963, two or three meetings took place betweenrepresentatives of the roving pickets and representatives of themineoperators, atwhich the termination of the picketing was discussed.Each of these meetings wasinstigated by the operators, and not by the pickets.One meeting, that was onDecember 7, seem to have resulted in the cessation of picketing in Pike County.While during the course of the meeting the conditions which had brought about thepicketingwere discussed but only in general terms.No suggestion, request, oroffer pertaining to the welfare fund or wages, hours, or other specific working con-ditions,was made by either the operators or the pickets. Such a generaldiscussion,limited to the cessation of picgeting, and brought about by the operators, not by thepickets, cannot be said to be evidence that the roving pickets existed "for the pur-poseof dealing with employers." 658DECISIONSOF NATIONAL LABOR RELATIONS BOARDMost of the record in this case, aside from evidence designed to show that theroving pickets are labor organizations, is taken up with the asserted blocking ofingress to and egress from mine property, and threats and acts of violence to mineemployees, by the roving pickets in contravention of Section 8(b) (1) (A) of theAct.Imake no finding on these matters in view of my conclusions, hereinafterdrawn.B. Conclusions1.As to Respondent Local UnionsThere is no evidence in this record that Respondent Locals Nos. 8505, 8915, 5899,7788, or 8161, or any of them, directly or indirectly financed or aided by any mate-rialmeans the activities of the various persons named in the complaint as theiragents, or so aided either of the two groups of roving pickets.The groups werefinanced solely by the contributions and assistance of individual miners and membersof the general public.Neither is there any evidence that any local union permittedthe use of its meeting place or other facilities by any of its alleged agents or by theroving pickets.Nor is there discernible any moral support afforded by the rovingpickets by ways which suggest themselves, such as the circulation of literature,assistance in procuring meeting places, or the use of communications media such astelevision or radio, though each was used from time to time by the roving pickets,or by the passage of resolutions in local meetings.The only evidence of any connection between Respondent Local Unions and Re-spondent roving pickets is (1) that many of the roving pickets, but by no means all,were at one time or another members of the United Mine Workers and hence, per-force,members of its local organizations including those named as Respondents;and (2) that certain officers of Respondent Locals were active among the rovingpickets.It is upon the second ground that the General Counsel relies to establish the re-sponsibility of Respondent Locals.Hence, since Odell Cavins, a mine committee-man in Local No. 7788 was present at the first meeting of the roving pickets at theMcDowell High School on September 6, and Roy Carver, Wayne Griffith, and RayTackett, presidents, respectively, of Respondent Locals Nos. 8161, 7788, and 8805,were present at the second meeting on September 12 at the same place, and sinceJim Thornsberry, president of Local No. 5899, collected money for the rovingpickets and presented it at a meeting of pickets, it follows, in the General Counsel'srationale, that Respondent Locals Nos. 8805, 5899, 7788, and 8161 are responsiblefor their activities and hence for the unfair labor practices said to have been com-mitted by the two groups of roving pickets in which these persons were active .3There is no evidence that any officer of Respondent Local No 8915 was presentat the second meeting of the roving pickets on September 12.The presidents ofthe other Respondent Locals, though they were present and later became activein the roving pickets, specifically stated to the meeting that although they wouldhelp in any way they could they would be doing so as individuals, and not as localofficers.I am unable to believe that they forfeited forever their right to act asindividuals when they were elected to union office. In my opinion the idea thatRespondent Locals are automatically bound by the activities of certain of its officers,in the absence of other evidence of agency, is fallacious.There is no room in itfor spontaneous, individual, causation. It is noteworthy that Howell, the acknowl-edged leader of one group of roving pickets, was not only not an officer of any localunion but, according to his own testimony, had not been a member of the UMWsince 1940, and that Gibson, the acknowledged leader of the other group, was notan officer of any local union and does not appear even to have been a member ofany of the Respondent Locals.As has been stated the picketing was prompted by the sudden cancellation ofthe welfare program as to persons employed in mines which failed to pay the 40-centroyalty as provided in the UMW contract.Most, though not all, of these picketswere or had been members of the United Mine Workers, and many if not most ofthem personally affected by the cancellation of the welfare benefits.They neededno urging from their local unions to protest 43 On the General Counsel's theory of the case, it is difficult to understand why District 30should not be named as a respondent since a charge was filed as to it (as well as to theUnited Mine Workers) and since, as the General Counsel's brief relates, C E. Beane,president of District 30, also addressed the meeting on September 0 at which Cavins spoke.* There Is, In fact, some Indication that the picketing was contrary to the wishes of theofficials of some of the locals, as well as to the wishes of District 30. LOCAL UNION NO. 8505, ETC.,DISTRICT 30, UMW659The record shows that there are various UMW locals in eastern Kentucky notnamed in the complaint.I can only conclude that they are not named becauseinvestigation did not reveal that any of their officers were active among the rovingpickets, and hence do not conform to the General Counsel's theory of the case. Iregard that theory as Procrustean.It seems to me more likely that the officers ofsome locals,as well as many rank-and-file miners,did not take part in the picketingsimply because they were not employed in mines which were defaulting in the pay-ment of welfare benefits, and so were not personally moved to protest, and thatofficers of other locals who were affected personally or felt themselves threatened,did take part.The complaint names only a few of them.I have difficulty believingin a conspiracy where so many eligible conspirators are absent.2.As to Respondents roving picketsThe primary question to be decided here is whether the two groups of rovingpickets were labor organizations within the meaning of the Act.That they wereorganizations of some sort is apparent.Though amorphous, they were identifiablegroups with leaders, and though they had no regular meeting place or time theynevertheless did meet and they did function in a coherent fashion.But whateverkind of organization they may have been,they were not labor organizations withinthe meamng of the Act unless they existed"for the purpose in whole or in part, ofdealing with employers concerning grievances,labor disputes,wages, rates of pay,hours of employment or conditions of work."The critical words here are- "dealing with employers."It is apparent from thisrecord that the pickets made no attempt to bargain with mineowners concerningwages or other conditions of employment,that they were not authorized to do so,that they did not have the necessary expertise, and that,in any event,the UnitedMine Workers was their bargaining representative with an existing contract withmost of the mines. But "dealing with"isa broader term than "bargaining with,"as the Supreme Court pointed out inCabot Carbon,5where the Court held to be alabor organization a plant committee which, although it did not attempt to negotiatea contract,nevertheless did make to the employer proposals and requests concerningsuch matters as seniority,job classification,job bidding,work schedules,wage cor-rections,and other working conditions,inmeetings at which the employer's plantofficials participated in the discussion of these matters and frequently granted thecommittee'srequests.Itmay be conceded that for an organization to "deal with"an employer it neednot go to the extent the committee did inCabot Carbon.But there must be atleast some attempt to discuss or treat with the employer, or to persuade or petitionhim.There was nothing of the sort here.The testimony of General Counsel'sown witness, Police Officers Murphy and Mitchell,themost circumstantial in therecord, fails to show any attempt by the roving pickets or their spokesmen to persuadethe mine operators to any course of action whatever,or even to discuss with themmatters of wages or other working conditions.Their evidence makes it clear thatthe whole thrust of the pickets' activity was toward the employees themselves. Itisnot much short of being literally true that the pickets talked with the mine oper-ators only to ask them for permission to speak to their employees.Isolated instancesof vague suggestions that wages should be higher or that general working conditionsin the coalfields should be improved,in some unspecified way at some unappointedtime and by some unnamed agency, are not sufficient to show a purpose to dealwith employers concerning the matters enumerated in the definition in Section 2(5)of the Act.For the definition defines a "labor organization"not as one which infact deals with employers,but one which exists for the purpose of dealing withthemOccasional"dealing" is not enough(even if it existed here)unless it is sowidespread as to lead reasonably,as a matter of evidence,to the conclusion thatthiswas the purpose of its existence.The complaint should be dismissed upon all the above grounds.CONCLUSIONS OF LAW-1.Respondent Local Unions Nos. 8505,8915, 5899,7788 and 8161,District 30,UnitedMine Workers of America, have not violated Section 8(b) (1) (A) of theAct2.Respondent roving pickets(groupA) andRespondent roving pickets (groupB) are not labor organizations within the meaning of Section 2(5) of the Act.5N L.R.B. v. Cabot Carbon Company and Cabot Shops, Inc.,360 U S 203,reversing256 F. 2d 281 (117 NLRB 1633) 660DECISIONSOF NATIONAL LABOR RELATIONS BOARDRECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, it ishereby recommended that the consolidated complaint herein be dismissed in itsentirety.InternationalAssociation of Heat and FrostInsulators andAsbestosWorkers, Local #84, AFL-CIO [The Edward R.Hart Company],RespondentandRandallLutz,ChargingPartyInternationalAssociation of Heat and FrostInsulators andAsbestosWorkers, Local 484, AFL-CIO [The Edward R.Hart Company],RespondentandJohn R. Lutz, ChargingParty.Cases Nos. 8-CB-680-1 and 8-CB-680-2.April 6, 1964DECISION AND ORDEROn August 6, 1963, Trial Examiner George L. Powell issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthese cases, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the modifications noted herein.1.We agree with the Trial Examiner that the Respondent Localoperated an exclusive hiring system in an unlawful fashion by placingonly local members' names on the register for referral and clearingother persons only after all members of Respondent Local were em-ployed, and that it thereby violated Section 8(b) (1) (A) and (2) ofthe Act.2.Randall and John Lutz applied for work in Akron, Ohio, toRiddle, secretary of The Edward R. Hart Company, at a time whenjob openings were available and were told to secure a clearance fromRice, Respondent's business agent.When Riddle, on behalf of thetwo brothers, requested that Rice clear them, Rice stated that he did'Respondent's request for oral argument is hereby denied as the record.the exceptions,and brief adequately present the issues and the positions of the parties.146 NLRB No. 85.